                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                               CRIMINAL DOCKET

VERSUS                                                 No. 19-27

BRITTANY RIQUEL PATTERSON                              SECTION: “J”(3)



                            ORDER AND REASONS

      Before the Court are a Motion to Dismiss Superseding Indictment (Rec. Doc.

46) and a Motion for an In Camera Inspection of the Grand Jury Minutes (Rec. Doc.

47) filed by Defendant, Brittany Patterson. The Government filed a consolidated

opposition (Rec. Doc. 48) to which Patterson replied (Rec. Doc. 49). The Court heard

oral argument on the motion to inspect on May 20, 2019. Considering the motions,

the memoranda, the record, and the law, the Court finds the motions should be

DENIED.

                                 BACKGROUND

      In 2012, Brittany Patterson was employed at a tax preparation business,

Crown Tax Services, owned by Michegel Butler. The nature of Patterson’s work at

Crown is a matter of dispute. In May of 2015, Patterson was interviewed by IRS

special agents regarding her work at several tax preparation entities, one of which




                                         1
was Crown. 1 According to a memorandum of the interview 2 Patterson told the agents

she (inadvertently or not) gave Butler the idea to create his tax preparation business. 3

She told the agents she performed clerical work at Crown, answering the phone,

handing out intake sheets, and transporting customers—she was still learning how

to prepare returns at the time. 4 However, after Patterson connected Butler with her

acquaintance, Dana Alverez, Alverez began working for Butler, and Patterson began

to only provide referrals to Crown. Patterson said she received a commission for her

referrals, at least at first. She said she referred over 60 people to Butler’s tax

preparation business. Patterson admitted to the agents that Butler allowed people to

falsely state their income in their returns.

        On February 15, 2019, a federal grand jury indicted Butler and Patterson for

tax fraud. 5 A few months later, on March 29, 2019, the Grand Jury returned a 14-

count superseding indictment. Count 1 of the superseding indictment charges Butler

and Patterson, with others, conspired together to defraud the United States for the

purpose of impeding the IRS’s lawful function as the assessor and collector of federal

income taxes. The indictment alleges the conspirators perpetuated their scheme in

part by falsely reporting clients’ dependents, their income, and their expenses, by

encouraging clients to buy or sell personal identification in order to falsely report


1 Patterson’s statements to the agents are the subject of Patterson’s Motion to Suppress (Rec. Doc. 40),
also pending before the Court.
2 The memorandum was prepared by Special Agent Mark Nuss. Patterson relies on the memorandum

as an accurate representation of the interview. Because the memorandum is simply a record of what
Patterson said, the chronology of events is difficult to follow.
3 (Rec. Doc. 46-2 at 5)
4 Patterson says she was to be paid $10 an hour for this work—though, according to Patterson she

either never received this rate, or Butler stopped paying her shortly after she was hired.
5 (Rec. Doc. 1).


                                                   2
those individuals as dependents, and by charging rates as high as $600 for tax

returns, with their fee coming out of the return. See 18 U.S.C. § 371. 6 Counts 2-10 of

the superseding indictment are allegations that Butler willfully assisted in the

fraudulent filing of U.S. Individual Income Tax Returns for the year 2012 for nine

individuals. See 26 U.S.C. § 7206(2). Counts 11-14 charge Patterson similarly aided

four individuals in filing false returns in 2012. See id. Not long after the superseding

indictment was filed, Patterson filed her motions to dismiss the superseding

indictment and to inspect grand-jury minutes.

                                       STANDARD OF LAW

                                                     I.

       The Federal Rules of Criminal Procedure allow a defendant to object that the

indictment is defective because of its “failure to state an offense.” Fed. R. Crim. Proc.

12(b)(3)(B)(v). “[A] pretrial motion to dismiss an indictment is not a permissible

vehicle for addressing the sufficiency of the government's evidence.” United States v.

DeLaurentis, 230 F.3d 659, 660 (3d Cir. 2000). Thus, the Court “accepts as true the

factual allegations set forth in the indictment.” United States v. Besmajian, 910 F.2d

1153, 1154 (3d Cir. 1990) (citing Boyce Motor Lines v. United States, 342 U.S. 337,

343 n. 16 (1952)). Courts recognize that a defendant’s untimely delay in raising this

objection will result in a liberal construction of the indictment. 7 United States v.

Hathaway, 318 F.3d 1001, 1010 (10th Cir. 2003). Patterson’s objection is timely



6(Rec. Doc. 30).
7Rule 12 instructs the objection be brought before trial but because the defect is jurisdictional in
nature, it may be brought at any time. United States v. White, 258 F.3d 374, 379 (5th Cir. 2001).

                                                 3
though, so the Court will use a “common sense construction.” United States v. Hodge,

211 F.3d 74, 76 (3d Cir. 2000).

       An indictment is a plain and concise written statement of the essential facts

constituting the offense charged. Fed. R. Crim. Proc. 7(c)(1).

       To be sufficient, an indictment must allege each material element of the
       offense; if it does not, it fails to charge that offense. This requirement
       stems directly from one of the central purposes of an indictment: to
       ensure that the grand jury finds probable cause that the defendant has
       committed each element of the offense, hence justifying a trial, as
       required by the Fifth Amendment. The starting place for any
       determination of whether the charged conduct is proscribed by a
       criminal statute is a reading of the language of the charging instrument
       and the statute itself.

United States v. White, 258 F.3d 374, 381 (5th Cir. 2001) (internal citations omitted).

If the facts alleged do not constitute the elements of the charged offense, dismissal is

appropriate. See id.

                                                 II.

       Patterson’s second motion alleges the Government presented false information

to the grand jury, 8 asks the Court to inspect the grand-jury minutes in camera, and

asks for dismissal of the entire superseding indictment with prejudice. Grand jury

proceedings are kept secret with limited enumerated exceptions. Fed. R. Crim. Proc.

6(e)(2). Relevant here, Rule 6 provides, “The court may authorize disclosure . . . at the

request of a defendant who shows that a ground may exist to dismiss the indictment

because of a matter that occurred before the grand jury.” Fed. R. Crim. Proc.



8 Patterson claims there are numerous misstatements in the superseding indictment which are part
of a “calculated attempt to conceal the fact that Patterson was a mere intake clerk by falsely telling
the grand jury that she had clients, prepared false tax returns, and handed out fraudulent refund
checks.” (Rec. Doc. 47-1 at 4).

                                                  4
6(e)(3)(E). The grounds for dismissing an indictment because of prosecutorial

misconduct are extremely limited. “‘Government misconduct does not mandate

dismissal of an indictment unless it is so outrageous that it violates the principle of

fundamental fairness under the due process clause’; such violations are found only in

the rarest circumstances.” United States v. Forte, 65 F. Appx 508 (5th Cir. 2003)

(quoting United States v. Johnson, 68 F.3d 899, 902 (5th Cir. 1995)). To warrant

dismissal of an indictment it is not enough that the Government presents false

testimony to the grand jury; the defendant must show the Government presented

false testimony knowing it to be false. Id. (citing United States v. Strouse, 286 F.3d

767, 773-74 (5th Cir. 2002).

      Moreover, the burden on Patterson to show the alleged misconduct is severe.

“[M]ere speculation that such improprieties may have occurred will not suffice to

support that required showing.” United States v. Budzanoski, 462 F.2d 443, 454 (3d

Cir. 1972). The defendant bears a “heavy burden” to make a requisite showing

necessary even for a hearing. 1 Charles Alan Wright & Andrew Leipold, Federal

Practice and Procedure § 113 (4th ed. 2019); see, e.g., Beatrice Foods Co. v. United

States, 312 F.2d 29, 37–39, (8th Cir. 1963) (finding uncontradicted formal affidavit

from attorney was an insufficient basis to produce grand-minutes for inspection). The

“compelling necessity” to review grand-jury minutes must be “shown with

particularity” by the defendant. United States v. Procter & Gamble Co., 356 U.S. 677,

682 (1958).




                                          5
                                    DISCUSSION

                                            I.

      Patterson is charged with four counts of violating 26 U.S.C. § 7206(2) (Counts

11-14) and one count of violating 18 U.S.C. § 371 (Count 1). Section 7206(2) makes it

illegal for anyone to willfully assist in the preparation or presentation of fraudulent

federal income returns. Specifically, a person is guilty of a felony if she,

      Willfully aids or assists in, or procures, counsels, or advises the
      preparation or presentation under, or in connection with any matter
      arising under, the internal revenue laws, of a return, affidavit, claim, or
      other document, which is fraudulent or is false as to any material
      matter, whether or not such falsity or fraud is with the knowledge or
      consent of the person authorized or required to present such return,
      affidavit, claim, or document. . . .

26 U.S.C. § 7206(2). Thus, under the fraudulent return statute, the Government must

prove: “(1) each defendant aided, assisted, counseled, or advised another in the

preparation of the tax return in question; (2) the tax return contained a statement

falsely claiming income, deductions, or tax credits; (3) the defendant knew that the

statement was false; (4) the false statement was material; and (5) [willfulness].”

United States v. Morrison, 833 F.3d 491, 500 (5th Cir. 2016) (citing 26 U.S.C. §

7206(2)). Conspiracy to defraud the United States is codified under 18 U.S.C. § 371:

      If two or more persons conspire either to commit any offense against the
      United States, or to defraud the United States, or any agency thereof in
      any manner or for any purpose, and one or more of such persons do any
      act to effect the object of the conspiracy, each shall be fined under this
      title or imprisoned not more than five years, or both.

Courts break this conspiracy offense into three elements, requiring: (1) an agreement

between the defendant and another person to pursue an unlawful objective; (2) the

defendant’s knowledge of the conspiracy’s unlawful objective when she joined; and (3)

                                            6
an overt act in furtherance of the conspiracy committed by one of its members. United

States v. Morrison, 833 F.3d 491, 499 (5th Cir. 2016).

        Patterson claims she did not prepare or sign any fraudulent returns at Crown,

train or supervise anyone at Crown, or own or operate Crown. Citing two Fifth Circuit

cases considering the sufficiency of evidence used to convict individuals of conspiracy

to defraud the IRS, Patterson argues that without allegations of this conduct, the

superseding indictment must be dismissed. 9 See United States v. Mendoza, 685 Fed.

Appx. 345, 348 (5th Cir. 2017) (unpublished), Morrison, 833 F.3d at 500. In United

States v. Morrison, the Fifth Circuit examined its precedents to determine what

evidence is required to sustain a conviction under section 371 and section 7206(2).

Morrison, 833 F.3d at 500-502. Considering the conspiracy charge first, the Court

found the evidence that the defendant, Gladstone, had prepared at least one

fraudulent return to be “damning,” and easily upheld his conviction as a conspirator

in a scheme to defraud the United States. Id. at 499.

        Whether there was sufficient evidence that Gladstone had violated the

fraudulent return statute for each enumerated count was a “closer call.” Id. at 501.

Although there was evidence that Gladstone had prepared the one false return, there

was not strong evidence linking Gladstone to the false returns that served as the

bases for most of the substantive section 7206(2) counts. Id. at 501-502. Upon




9This is perhaps a generous construction of Patterson’s argument. Patterson’s argument that she “did
not in fact commit certain conduct” is not relevant to her motion to dismiss. The issue is whether the
allegations, taken as true, state a violation of law. To the extent that Patterson alleges this conduct
she didn’t do was not alleged, and it is required to be alleged to state a charge, there is an issue for the
Court to consider.

                                                     7
collecting cases, the Fifth Circuit agreed with the defendant that most of its cases

addressing the false return statute “involve defendants who have prepared returns,

signed them, or had some other link to a specific return.” Id. Nevertheless, the Court

rejected the assertion that section 7206(2)’s “‘aiding and abetting’ language ‘requires

joining the defendant factually to a return.’” Id. (citing United States v. Statin, 367 F.

App'x 492, 495 (5th Cir. 2010)). “To be convicted under an aiding and abetting theory,

the defendant must ‘share in the principal’s criminal intent’ and take some

affirmative steps ‘to aid the venture or assist the perpetrator of the crime.’” Id.

(quoting United States v. Garcia, 242 F.3d 593, 596 (5th Cir. 2001)). Thus, the Fifth

Circuit found the defendant could be convicted on a count of violating section 7206(2)

even without evidence he was directly involved in the preparation of the

corresponding return. Id.; see also United States v. Searan, 259 F.3d 434, 445 (6th

Cir. 2001) (finding jury could properly conclude defendant was guilty on individual

counts of violating section 7206(2) on the basis of evidence that he participated in the

tax-fraud conspiracy because this evidence demonstrated he had also willfully aided

and assisted in the filing of the false returns). The Fifth Circuit concluded “active

involvement in, and knowledge of, the scheme were sufficient evidence from which a

jury could find that [the defendant] knowingly assisted in the submission of these

false returns.” Morrison, 833 F.3d at 502.

      In this case, Count 1 of the superseding indictment alleges Patterson

knowingly conspired with Butler and others to defeat the IRS in its function as tax

assessor and collector and overtly acted in furtherance of the conspiracy by aiding in



                                             8
the filing of fraudulent returns. The purpose of the scheme was to unlawfully enrich

the participants. The indictment alleges specific means by which Butler and

Patterson carried out the conspiracy. For example, paragraph 9 alleges Butler,

Patterson and others “aided and assisted in the filing of false U.S. Individual Income

Tax Returns (IRS Forms 1040), which contained false information, which resulted in

false and fraudulent claims for tax refunds from the IRS.” 10 In the twelfth paragraph

the superseding indictment alleges Butler, Patterson, and others “encouraged some

clients to buy or sell the personal identification of others in order to falsely report

those individuals as dependents on the tax returns of Crown Tax Service clients.” The

superseding indictment includes a chart listing each overt act of causing a fraudulent

return to be filed with the initials of the taxpayer’s name, the approximate date the

return was filed, and where on the form the false entries were located—e.g., “Line

6c.” Thus, the indictment sets forth the three necessary elements of a conspiracy

charge; it cannot be reasonably argued that Count 1 fails to state an offense under

federal law.

       The superseding indictment alleges in Counts 11-14 that Patterson willfully

aided in the preparation of, and presentation to, the IRS of four U.S. Individual

Income Tax Returns for the 2012 tax year which contained false or fraudulent

information. The Superseding Indictment provides another chart listing the returns

which serve as the basis for each underlying count of aiding in filing a false return. 11



10(Rec. Doc. 30 at 3).
11The chart lists when the returns were filed, where on the forms information was materially false,
and provides the initials of the names of the taxpayers.

                                                9
Accordingly, the indictment alleges conduct by Patterson that amounts to an offense

under 7206(2). As explained in the authorities Patterson herself relies on, section

7206(2) does not require a defendant prepare a fraudulent return herself. Thus, the

superseding indictment properly states a charge under section 7206(2) without

specifically alleging that Patterson actually prepared these false returns. Counts 11-

14 stand.

                                                      II.

       As Patterson acknowledges, a defendant’s request to inspect grand-jury

minutes is granted only in the most extraordinary cases. Further, even the “scrutiny

of a court in relation to Grand Jury process is not triggered by unsubstantiated and

speculative assertions of impropriety.” United States v. J. Treffiletti & Sons, 496 F.

Supp. 53, 56 (N.D.N.Y. 1980) (citing United States v. Rubin, 559 F.2d 975 (5th Cir.

1977)). The Defendant’s assertions of impropriety are as speculative and

unsubstantiated as they come. Patterson’s position is that the Government knowingly

put on witnesses to give false statements that Patterson was preparing fraudulent

tax returns at Crown. 12 She argues the Government knows Patterson didn’t file any

returns because Patterson told special agents she didn’t. It should go without saying

that a defendant’s proclamations of innocence to law enforcement officers standing



12 Patterson assumes grand-jury witnesses testified Patterson prepared false returns because the
superseding indictment states “the false information Michegel Butler, Brittany Patterson, and others
reported on their client’s tax returns included, but was not limited to false Schedule C income and
expenses, false dependents and false dependent care expenses (Form 2441).” (Rec. Doc. 30 at 3). The
Court notes that this statement in the indictment falls under the manner and means section of the
indictment and so is reasonably read to state only the conspiracy as a whole reported this false
information, but it makes no difference to this Court’s decision, so the Court adopts the defendant’s
construction arguendo.

                                                 10
alone are not a sufficient basis for questioning the propriety of grand jury

proceedings. There must be some sort of corroborative evidence in order for the

presumption of regularity to be overcome. See United States v. Anderson, 915 F. Supp.

1146, 1157 (D. Kan. 1996), aff'd, 114 F.3d 1059 (10th Cir. 1997). That is particularly

true in a case where the defendant’s own statements—on which she solely relies—

hardly exonerate her. 13 Defendant having failed to substantiate a particularized need

to scrutinize the grand-jury minutes, the motion is denied.

                                        CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that the Motion to Dismiss Superseding

Indictment (Rec. Doc. 46) and Motion for an In Camera Inspection of the Grand Jury

Minutes (Rec. Doc. 47) are DENIED.

       New Orleans, Louisiana, this 28th day of May, 2019.




                                                     CARL J. BARBIER
                                                     UNITED STATES DISTRICT JUDGE




13 The memorandum of interview for May 28 reports: “PATTERSON stated BUTLER allowed people
to claim income that he knew they didn’t have.” (Rec. Doc. 47-2 at 5). And: “PATTERSON referred over
60 people to BUTLER and he initially paid PATTERSON for referrals but he eventually stopped
paying her.” (Rec. Doc. 47-2 at 5).

                                                11
